20-05027-rbk Doc#108-3 Filed 10/20/20 Entered 10/20/20 23:31:43 Exhibit C Pg 1 of 11




                              EXHIBIT C
20-05027-rbk Doc#108-3 Filed 10/20/20 Entered 10/20/20 23:31:43 Exhibit C Pg 2 of 11




                 IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE WESTERN DISTRICT OF TEXAS
                           SAN ANTONIO DIVISION

  In re:                                  §
                                          § Chapter 11
  KrisJenn Ranch, LLC,                    §
                                          §
  Debtor                                  § Case No. 20-50805
                                          §


  KrisJenn Ranch, LLC, KrisJenn Ranch,§
  LLC–Series Uvalde Ranch, and KrisJenn
                                      §
  Ranch, LLC–Series Pipeline ROW, as  §
  successors in interest to Black Duck§
  Properties, LLC,                    §
                                      § Adversary No. 20-05027
  Plaintiffs,                         §
                                      §
  v.                                  §
                                      §
  DMA Properties, Inc. and Longbranch §
  Energy, LP,                         §
                                      §
  Defendants.                         §


  DMA Properties, Inc. and Frank Daniel §
  Moore,                                   §
                                           §
  Cross-Plaintiffs/Third-Party Plaintiffs, §
                                           §
  v.                                       § Adversary No. 20-05027
                                           §
  KrisJenn Ranch, LLC, KrisJenn Ranch, §
  LLC–Series Uvalde Ranch, and KrisJenn §
  Ranch, LLC–Series Pipeline ROW, Black §
  Duck Properties, LLC, Larry Wright, and §
  John Terrill,                            §
                                           §
  Cross-Defendants/Third-Party Defendants. §




                                           1
20-05027-rbk Doc#108-3 Filed 10/20/20 Entered 10/20/20 23:31:43 Exhibit C Pg 3 of 11




                DMA PROPERTIES’ RESPONSES AND OBJECTIONS
              TO KRISJENN’S SECOND REQUESTS FOR PRODUCTION

        DMA Properties hereby serves its responses and objections to KrisJenn Ranch, LLC,

 KrisJenn Ranch, LLC–Series Uvalde Ranch, and KrisJenn Ranch, LLC–Series Pipeline ROW

 Second Requests for Production.



                                                      Respectfully,

                                                      /s/ Christopher S. Johns
                                                      Christopher S. Johns
                                                      State Bar No. 24044849
                                                      Christen Mason Hebert
                                                      State Bar No. 24099898
                                                      JOHNS & COUNSEL PLLC
                                                      14101 Highway 290 West, Suite 400A
                                                      Austin, Texas 78737
                                                      512-399-3150
                                                      512-572-8005 fax
                                                      cjohns@johnsandcounsel.com
                                                      chebert@johnsandcounsel.com
                                                      /s/ Timothy Cleveland
                                                      Timothy Cleveland
                                                      State Bar No. 24055318
                                                      Austin H. Krist
                                                      State Bar No. 24106170
                                                      CLEVELAND | TERRAZAS PLLC
                                                      4611 Bee Cave Road, Suite 306B
                                                      Austin, Texas 78746
                                                      512-689-8698
                                                      tcleveland@clevelandterrazas.com
                                                      akrist@clevelandterrazas.com


                                                      Attorneys for Frank Daniel Moore
                                                      and DMA Properties, Inc.




                                              2
20-05027-rbk Doc#108-3 Filed 10/20/20 Entered 10/20/20 23:31:43 Exhibit C Pg 4 of 11




                                    CERTIFICATE OF SERVICE
         I hereby certify that on September 21, 2020 a true and correct copy of the foregoing
 document was transmitted to each of the parties via the Court’s electronic transmission facilities
 and/or via electronic mail as noted below. For those parties not registered to receive electronic
 service, a true and correct copy of the foregoing document was served by United States Mail, first
 class, postage prepaid, at the address noted below.

  Ronald J. Smeberg                                  Michael Black
  Charles John Muller, IV                            BURNS & BLACK PLLC
  MULLER SMEBERG, PLLC                               750 Rittiman Road
  111 W. Sunset                                      San Antonio, TX 78209
  San Antonio, TX 78209                              mblack@burnsandblack.com
  ron@smeberg.com
  john@muller-smeberg.com                            Jeffery Duke
                                                     DUKE BANISTER MILLER & MILLER
  Counsel for KrisJenn Ranch, LLC, Krisjenn          22310 Grand Corner Drive, Suite 110
  Ranch, LLC, Series Uvalde Ranch,                   Katy, TX 77494
  KrisJenn Ranch, LLC, Series Pipeline Row           jduke@dbmmlaw.com

                                                     Counsel for Longbranch Energy, LP
  Ronald J. Smeberg                                  Shane P. Tobin
  THE SMEBERG LAW FIRM, PLLC                         OFFICE OF THE U.S. TRUSTEE
  2010 W Kings Hwy                                   903 San Jacinto Blvd, Room 230
  San Antonio, TX 78201-4926                         Austin, Texas 78701
  ron@smeberg.com                                    shane.p.tobin@usdoj.gov

  Counsel for Black Duck Properties, LLC             United States Trustee
  William P Germany                                  John Terrill
  BAYNE, SNELL & KRAUSE                              12712 Arrowhead Lane
  1250 N.E. Loop 410, Suite 725                      Oklahoma City, OK 73120
  San Antonio, TX 78209
  wgermany@bsklaw.com                                Third Party-Defendant, pro se

  Counsel for Larry Wright
  Laura L. Worsham
  JONES, ALLEN & FUQUAY, L.L.P.
  8828 Greenville Avenue
  Dallas, TX 75243
  lworsham@jonesallen.com

  Counsel for McLeod Oil, LLC

                                              /s/ Christopher S. Johns
                                              Christopher S. Johns



                                                 3
20-05027-rbk Doc#108-3 Filed 10/20/20 Entered 10/20/20 23:31:43 Exhibit C Pg 5 of 11




              PRELIMINARY STATEMENT AND GENERAL OBJECTIONS

         This preliminary statement and these general objections are incorporated in the response
 to every request for production and interrogatory below. DMA is attempting to answer and
 respond to Defendants’ requests for production and interrogatories in good faith and based on its
 understanding of the requests. DMA’s discovery efforts and investigation of facts pertaining to
 DMA’s claims are ongoing, and DMA reserves the right to supplement these responses as the case
 progresses.
         DMA generally objects to any request that can be read to include a request for privileged
 information. Additionally, DMA is willing to confer with Defendants in good faith regarding any
 and all objections asserted in response to these requests.


         OBJECTIONS AND RESPONSES TO REQUESTS FOR PRODUCTION

 REQUEST FOR PRODUCTION NO. 1: Produce all documents showing or referencing the
 capital that SCMED contributed to Black Duck.

        RESPONSE: DMA will produce all documents responsive to this request that are located
        after conducting a reasonably diligent search, except to the extent those files are protected
        by attorney-client or work-product privilege.

 REQUEST FOR PRODUCTION NO. 2: Produce all documents showing or referencing that
 SCMED resigned or otherwise ceased to be an owner of Black Duck.

        RESPONSE: DMA will produce all documents responsive to this request that are located
        after conducting a reasonably diligent search, except to the extent those files are protected
        by attorney-client or work-product privilege.

 REQUEST FOR PRODUCTION NO. 3: Produce all documents showing or referencing the
 potential buyers for the ROW that SCMED identified, including but not limited to your email
 correspondence with such persons.

        RESPONSE: DMA will produce all documents responsive to this request that are located
        after conducting a reasonably diligent search, except to the extent those files are protected
        by attorney-client or work-product privilege.

 REQUEST FOR PRODUCTION NO. 4: Produce all documents showing or referencing the
 potential buyers for the ROW that Wright identified, including but not limited to your email
 correspondence with such persons.

        RESPONSE: DMA objects that this request seeks documents that are already in
        Defendants’ possession. Subject to this objection, DMA will produce all documents
        responsive to this request that are located after conducting a reasonably diligent search.


                                                  4
20-05027-rbk Doc#108-3 Filed 10/20/20 Entered 10/20/20 23:31:43 Exhibit C Pg 6 of 11




 REQUEST FOR PRODUCTION NO. 5: Produce all documents showing or referencing the
 potential investors and/or deal terms that Wright repeatedly objected to and prevented a deal from
 being reached.

        RESPONSE: DMA objects that this request seeks documents that are already in
        Defendants’ possession. Subject to this objection, DMA will produce all documents
        responsive to this request that are located after conducting a reasonably diligent search,
        except to the extent those files are protected by attorney-client or work-product privilege.

 REQUEST FOR PRODUCTION NO. 6: Produce all documents showing or referencing that
 Terrill and Wright had secretly been working on a deal to sell the ROW since December 2017.

        RESPONSE: DMA objects that this request seeks documents that are already in
        Defendants’ possession. Subject to this objection, DMA will produce all documents
        responsive to this request that are located after conducting a reasonably diligent search,
        except to the extent those files are protected by attorney-client or work-product privilege.

 REQUEST FOR PRODUCTION NO. 7: Produce all documents that supplement, amend, or
 otherwise modify the February 3 Email Agreement.

        RESPONSE: DMA will produce all documents responsive to this request that are located
        after conducting a reasonably diligent search, except to the extent those files are protected
        by attorney-client or work-product privilege.

 REQUEST FOR PRODUCTION NO. 8: Produce all documents showing or referencing the
 actual damages you incurred as a result of Debtors’ alleged breach of the February 3 Email
 Agreement.

        RESPONSE: DMA will produce all documents responsive to this request that are located
        after conducting a reasonably diligent search, except to the extent those files are protected
        by attorney-client or work-product privilege.

 REQUEST FOR PRODUCTION NO. 9: Produce all documents that supplement, amend, or
 otherwise modify the Harris SWD Agreement.

        RESPONSE: DMA will produce all documents responsive to this request that are located
        after conducting a reasonably diligent search, except to the extent those files are protected
        by attorney-client or work-product privilege.

 REQUEST FOR PRODUCTION NO. 10: Produce all documents showing or referencing the
 actual damages you incurred as a result of Debtors’ alleged breach of the Harris SWD Agreement.

        RESPONSE: DMA will produce all documents responsive to this request that are located


                                                  5
20-05027-rbk Doc#108-3 Filed 10/20/20 Entered 10/20/20 23:31:43 Exhibit C Pg 7 of 11




        after conducting a reasonably diligent search, except to the extent those files are protected
        by attorney-client or work-product privilege.

 REQUEST FOR PRODUCTION NO. 11: Produce all documents that supplement, amend, or
 otherwise modify the February 4 Email Agreement.

        RESPONSE: DMA will produce all documents responsive to this request that are located
        after conducting a reasonably diligent search, except to the extent those files are protected
        by attorney-client or work-product privilege.

 REQUEST FOR PRODUCTION NO. 12: Produce all documents showing or referencing the
 actual damages you incurred as a result of Debtors’ alleged breach of the February 4 Email
 Agreement.

        RESPONSE: DMA will produce all documents responsive to this request that are located
        after conducting a reasonably diligent search, except to the extent those files are protected
        by attorney-client or work-product privilege.

 REQUEST FOR PRODUCTION NO. 13: Produce all documents that supplement, amend, or
 otherwise modify the DMA Agreement.

        RESPONSE: DMA will produce all documents responsive to this request that are located
        after conducting a reasonably diligent search, except to the extent those files are protected
        by attorney-client or work-product privilege.

 REQUEST FOR PRODUCTION NO. 14: Produce all documents showing or referencing the
 actual damages you incurred as a result of Debtors’ alleged breach of the DMA Agreement.

        RESPONSE: DMA will produce all documents responsive to this request that are located
        after conducting a reasonably diligent search, except to the extent those files are protected
        by attorney-client or work-product privilege.

 REQUEST FOR PRODUCTION NO. 15: Produce all documents showing or referencing the
 total amount of proceeds from multiple sales of the right-of-way that Debtors hold.

        RESPONSE: DMA objects that this request seeks documents which are already in the
        possession of Defendants, as Defendants were the ones that were effectuating the sales of
        the right-of-way. Subject to this objection, DMA will produce all documents responsive to
        this request that can be located after conducting a reasonably diligent search, except to the
        extent those files are protected by attorney-client or work-product privilege.

 REQUEST FOR PRODUCTION NO. 16: Produce all documents showing or referencing the
 property and proceeds received by Wright and/or his entities in connection with the right-of-way
 for which you seek to impose a constructive trust.


                                                  6
20-05027-rbk Doc#108-3 Filed 10/20/20 Entered 10/20/20 23:31:43 Exhibit C Pg 8 of 11




        RESPONSE: DMA objects that this request seeks documents which are already in the
        possession of Defendants, as Defendants were the ones that were effectuating the sales of
        the right-of-way. Subject to this objection, DMA will produce all documents responsive to
        this request that can be located after conducting a reasonably diligent search, except to the
        extent those files are protected by attorney-client or work-product privilege.

 REQUEST FOR PRODUCTION NO. 17: Produce documents showing or demonstrating that
 the Debtors or Wright willfully and intentionally interfered with the February 4 Email Agreement
 and/or DMA Agreement.

        RESPONSE: DMA objects that this request seeks documents which are already in the
        possession of Defendants, as Defendants were the ones that were effectuating the sales of
        the right-of-way. Subject to this objection, DMA will produce all documents responsive to
        this request that can be located after conducting a reasonably diligent search, except to the
        extent those files are protected by attorney-client or work-product privilege.

 REQUEST FOR PRODUCTION NO. 18: Produce all documents showing or refencing the
 actual damages you incurred as a result of tortious interference with a contract committed by
 Debtors.

        RESPONSE: DMA objects that this request seeks documents which are already in the
        possession of Defendants, as Defendants were the ones that were effectuating the sales of
        the right-of-way. Subject to this objection, DMA will produce all documents responsive to
        this request that can be located after conducting a reasonably diligent search, except to the
        extent those files are protected by attorney-client or work-product privilege.

 REQUEST FOR PRODUCTION NO. 19: Produce all documents showing or referencing the
 actual damages you incurred as a result of fraud committed by Wright or Black Duck.

        RESPONSE: DMA objects that this request seeks documents which are already in the
        possession of Defendants, as Defendants were the ones that were effectuating the sales of
        the right-of-way. Subject to this objection, DMA will produce all documents responsive to
        this request that can be located after conducting a reasonably diligent search, except to the
        extent those files are protected by attorney-client or work-product privilege.

 REQUEST FOR PRODUCTION NO. 20: Produce all documents showing the false
 representations that Debtors, Wright, or Terrill made to you in connection with Wright’s actual
 or claimed capital contributions to Black Duck.

        RESPONSE: DMA objects that this request seeks documents which are already in the
        possession of Defendants, as Defendants were the ones that were effectuating the sales of
        the right-of-way. Subject to this objection, DMA will produce all documents responsive to



                                                  7
20-05027-rbk Doc#108-3 Filed 10/20/20 Entered 10/20/20 23:31:43 Exhibit C Pg 9 of 11




        this request that can be located after conducting a reasonably diligent search, except to the
        extent those files are protected by attorney-client or work-product privilege.

 REQUEST FOR PRODUCTION NO. 21: Produce all documents that show communications
 you had with Debtors, Wright, or Terrill that reference SCMED’s actual or claimed capital
 contributions to Black Duck.

        RESPONSE: DMA objects that this request seeks documents which are already in the
        possession of Defendants, as Defendants were the ones that were effectuating the sales of
        the right-of-way. Subject to this objection, DMA will produce all documents responsive to
        this request that can be located after conducting a reasonably diligent search, except to the
        extent those files are protected by attorney-client or work-product privilege.

 REQUEST FOR PRODUCTION NO. 22: Produce all documents that show communications
 you had with Debtors, Wright, or Terrill that reference actual or claimed loans to Black Duck.

        RESPONSE: DMA objects that this request seeks documents which are already in the
        possession of Defendants, as Defendants were the ones that were effectuating the sales of
        the right-of-way. Subject to this objection, DMA will produce all documents responsive to
        this request that can be located after conducting a reasonably diligent search, except to the
        extent those files are protected by attorney-client or work-product privilege.

 REQUEST FOR PRODUCTION NO. 23: Produce all documents that show communications
 you had with Debtors, Wright, or Terrill that reference actual or claimed liens in the assets of
 Black.

        RESPONSE: DMA objects that this request seeks documents which are already in the
        possession of Defendants, as Defendants were the ones that were effectuating the sales of
        the right-of-way. Subject to this objection, DMA will produce all documents responsive to
        this request that can be located after conducting a reasonably diligent search, except to the
        extent those files are protected by attorney-client or work-product privilege.

 REQUEST FOR PRODUCTION NO. 24: Produce all documents that show communications
 you had with Debtors, Wright, or Terrill that reference prospective buyers that either Wright or
 SCMED had identified for the ROW.

        RESPONSE: DMA objects that this request seeks documents which are already in the
        possession of Defendants, as Defendants were the ones that were effectuating the sales of
        the right-of-way. Subject to this objection, DMA will produce all documents responsive to
        this request that can be located after conducting a reasonably diligent search, except to the
        extent those files are protected by attorney-client or work-product privilege.

 REQUEST FOR PRODUCTION NO. 25: Produce all documents that show communications
 you had with Debtors, Wright, or Terrill that reference the ROW.


                                                  8
20-05027-rbk Doc#108-3 Filed 10/20/20 Entered 10/20/20 23:31:43 Exhibit C Pg 10 of 11




        RESPONSE: DMA objects that this request seeks documents which are already in the
        possession of Defendants, as Defendants were the ones that were effectuating the sales of
        the right-of-way. Subject to this objection, DMA will produce all documents responsive to
        this request that can be located after conducting a reasonably diligent search, except to the
        extent those files are protected by attorney-client or work-product privilege.

 REQUEST FOR PRODUCTION NO. 26: Produce all documents that show communications
 you had with Debtors, Wright, or Terrill that reference any perpetual or carried interest in the
 ROW.

        RESPONSE: DMA objects that this request seeks documents which are already in the
        possession of Defendants, as Defendants were the ones that were effectuating the sales of
        the right-of-way. Subject to this objection, DMA will produce all documents responsive to
        this request that can be located after conducting a reasonably diligent search, except to the
        extent those files are protected by attorney-client or work-product privilege.

 REQUEST FOR PRODUCTION NO. 27: Produce all documents that show communications
 you had with Debtors, Wright, or Terrill that reference any perpetual or carried interest in the
 ROW that runs with the land.

        RESPONSE: DMA objects that this request seeks documents which are already in the
        possession of Defendants, as Defendants were the ones that were effectuating the sales of
        the right-of-way. Subject to this objection, DMA will produce all documents responsive to
        this request that can be located after conducting a reasonably diligent search, except to the
        extent those files are protected by attorney-client or work-product privilege.

 REQUEST FOR PRODUCTION NO. 28: Produce all documents showing or referencing the
 actual damages you incurred as a result of the conduct of Wright or Black Duck.

        RESPONSE: DMA objects that this request seeks documents which are already in the
        possession of Defendants, as Defendants were the ones that were effectuating the sales of
        the right-of-way. Subject to this objection, DMA will produce all documents responsive to
        this request that can be located after conducting a reasonably diligent search, except to the
        extent those files are protected by attorney-client or work-product privilege.

 REQUEST FOR PRODUCTION NO. 29: Produce all documents constituting a contract or
 engagement letter for legal services relating to your representation in this case.

        RESPONSE: DMA will produce all documents responsive to this request that are located
        after conducting a reasonably diligent search, except to the extent those files are protected
        by attorney-client or work-product privilege.




                                                  9
20-05027-rbk Doc#108-3 Filed 10/20/20 Entered 10/20/20 23:31:43 Exhibit C Pg 11 of 11




 REQUEST FOR PRODUCTION NO. 30: Produce all documents constituting invoices or fee
 bills you received for legal services incurred in this case.

        RESPONSE: DMA will produce all documents responsive to this request that are located
        after conducting a reasonably diligent search, except to the extent those files are protected
        by attorney-client or work-product privilege.

 REQUEST FOR PRODUCTION NO. 31: Produce all documents that relate to the Bigfoot
 Energy note or note payments.

        RESPONSE: DMA will produce all documents responsive to this request that are located
        after conducting a reasonably diligent search, except to the extent those files are protected
        by attorney-client or work-product privilege.

 REQUEST FOR PRODUCTION NO. 32: Produce all documents that show communications
 you had with Debtors, Wright, or Terrill that reference or relate to the Bigfoot Energy note or note
 payments.

        RESPONSE: DMA will produce all documents responsive to this request that are located
        after conducting a reasonably diligent search, except to the extent those files are protected
        by attorney-client or work-product privilege.

 REQUEST FOR PRODUCTION NO. 33: Produce all documents showing or referencing funds
 that were paid by Bigfoot Energy Services, LLC to Black Duck.

        RESPONSE: DMA will produce all documents responsive to this request that are located
        after conducting a reasonably diligent search, except to the extent those files are protected
        by attorney-client or work-product privilege.




                                                  10
